 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472Overnite Transportation Company and International Brotherhood of Teamsters, AFLŒCIO, on behalf of Teamsters Local Union Nos. 89, 299, 375, and 651.  Case 18ŒCAŒ15496 March 8, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN Pursuant to a charge filed on January 10, 2000, by In-ternational Brotherhood of Teamsters, AFLŒCIO (the International) on behalf of Teamsters Local Union Nos. 89, 299, 375, and 651 (the Unions), the General Counsel of the National Labor Relations Board issued a complaint on February 2, 2000, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Unions™ requests to bargain following the Unions™ certifications in Cases 7ŒRCŒ20512, 26ŒRCŒ7720, 9ŒRCŒ16504, 3ŒRCŒ10453.  (Of-ficial notice is taken of the ﬁrecordﬂ in the representation proceedings as defined in the Board's Rules and Regula-tions, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)1  The Respondent filed an answer admitting in part and denying in part the allegations in the complaint. On March 7, 2000, the General Counsel filed a Motion for Summary Judgment.  On March 9, 2000, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed a document entitled ﬁOpposition to General Counsel™s Motion for Summary Judgment, Response to National Labor Relations Board™s Notice to Show Cause, and Motion to Reopen the Re-cord, Remand for Hearing on Teamster Violence and Intimidation and Consolidate with Pending Section 8(b)(1)(A) Cases.ﬂ  The General Counsel filed an opposi-tion, and the Respondent filed a reply. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer to the complaint, the Respondent denies that it has refused to recognize and bargain with the Un-ions, attacks the appropriateness of the bargaining units, and denies that the Unions are the certified exclusive bargaining representatives of the unit employees.2                                                                                                                                                        1 Member Hurtgen dissented from the Decision, Order, and Certifi-cation of Representative in the underlying representation proceedings in Case 7ŒRCŒ20512, reported at 328 NLRB 1231 (1999), and in Case 9ŒRCŒ16504, based on his dissent in Randell Warehouse of Arizona, 328 NLRB 1034 (1999).  2 The Respondent denies the complaint allegations that on July 30 and August 2, 11, and 19, 1999, the Unions requested bargaining in the Tonawanda, New York, Bowling Green, Kentucky, Lexington, Ken-tucky, and Romulus, Michigan bargaining units, respectively, and that on those dates it failed and refused to recognize and bargain with the Unions in each of the respective bargaining units.     All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We therefore find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).   In its opposition to the Motion for Summary Judgment, the Respondent states that on October 24, 1999, after the Board certified the Unions as bargaining representatives, the International called a nationwide strike to protest the Respondent™s alleged unfair labor practices, including the refusal to bargain with the four certified Unions.  The Respondent claims that the strike, which has been ﬁor-chestrated, overseen and directedﬂ by the International, ﬁhas been plagued with serious, premeditated violence and other intimidation.ﬂ  The Respondent™s evidence of strike misconduct is summarized in its submission.  Ac-cording to the Respondent, violence and related intimida-tion have occurred at numerous service centers, including the four where the Unions were certified as bargaining  The General Counsel has attached as an exhibit to his Motion for Summary Judgment a copy of a December 16, 1999 letter sent by the International to the Respondent™s attorney in which the International clarifies the facilities on whose behalf the Teamsters™ Coordinated Bargaining Committee is authorized to bargain, and states that the International™s demand to bargain as stated in its letter of December 2, 1999, covers each of the named facilities.  In addition, the General Counsel has also attached as an exhibit to his Motion for Summary Judgment a copy of a December 17, 1999 letter sent from the Respon-dent™s attorney to the International stating that the Respondent ﬁis con-testing certifications for the Detroit, Bowling Green, Buffalo and Lex-ington Service Centers.ﬂ  Further, in his Motion for Summary Judg-ment, the General Counsel refers to these letters and indicates that with respect to each of the units at issue, ﬁparticularly since December 16, 1999,ﬂ the Unions requested recognition and bargaining, and that ﬁpar-ticularly since December 17, 1999,ﬂ the Respondent refused. In its response to the Notice to Show Cause, the Respondent has not con-tested the authenticity of these documents, or challenged their veracity. Accordingly, we find that the Respondent™s denials raise no material issue of fact warranting a hearing. Further, we note that in its answer to the complaint, the Respondent admits it has maintained offices and places of business at locations throughout the United States, including ﬁDetroit (Romulus), Michigan; Bowling Green, Kentucky; Lexington, Kentucky; and Buffalo (Tona-wanda), New York.ﬂ  We conclude, therefore, that the International™s reference in its letter of December 16, 1999, to the Respondent™s facili-ties in ﬁDetroit, Michiganﬂ and ﬁBuffalo, New York,ﬂ refer to the facili-ties discussed here as the ﬁRomulus, Michiganﬂ and the ﬁTonawanda, New Yorkﬂ facilities. 333 NLRB No. 62  OVERNITE TRANSPORTATION CO. 473representatives.  In addition, the Respondent argues that, 
as a result of the highly integrated nature of its trucking 
operations, employees in the bargaining units have 
learned of strike-related misconduct occurring at other 
service centers.  
Citing 
Laura Modes Co.
, 144 NLRB 1592 (1963), and 
its progeny, the Respondent contends that ﬁthe Team-

sters™ campaign of violence and intimidation should viti-
ate the certifications previous
ly issued at the four loca-tions involved here.ﬂ  The Respondent argues that, under 
the Board™s rules, it is entitled to a hearing to prove 
ﬁTeamster misconduct and its coercive impact on em-
ployees.ﬂ  Specifically, the Respondent moves to reopen 
the record, to remand for hearing, and to consolidate the 
instant proceeding with any cases in which the General 
Counsel has issued complaints alleging that the strike 
misconduct violated Section 8(b)(1)(A) of the Act.   
The General Counsel opposes the Respondent™s mo-
tion on two grounds.  First, the General Counsel con-

tends that the Respondent has not presented sufficient 
evidence to warrant the relief it seeks.  Second, the Gen-
eral Counsel argues that the Responden
t has selected an 
inappropriate forum: In the General Counsel™s view, the 

strike misconduct issue shoul
d be examined in the pend-
ing 8(b)(1)(A) cases, not in the instant refusal-to-bargain 
case.  For the purpose of ruling on the Respondent™s motion, 
we will accept as true the Re
spondent™s allegations of 
strike-related misconduct, and we will assume arguendo 
that the Respondent is correct that the International has 
orchestrated, overseen and dir
ected the strike, and is re-sponsible for many of the vi
olent incidents that are al-
leged to have occurred.
3  Nevertheless, after careful con-
sideration, we have decided to deny the Respondent™s 

motion for the following reasons. 
In Laura Modes
, supra, the seminal case in this area, 
the Board found that the company violated Section 
8(a)(5) of the Act by refusing to recognize the union.  
144 NLRB at 1595.  The Board, however, declined ﬁto 
give [the union] the benefit of our normal affirmative 
bargaining orderﬂ because the union ﬁevidenced a total 
disinterest in enforcing its representation rights through 
the peaceful legal process provi
ded by the Act in that it 
resorted to and/or encouraged the use of violent tactics to 
compel their gran
t.ﬂ  Id. at 1596.
4                                                             
                                                                                             
3 We emphasize that we make these assumptions solely for the pur-
pose of ruling on the Respondent™s moti
on.  The legality of the alleged 
misconduct and liability therefore is a 
matter to be decided in the con-
text of the pending 8(b)(1)(A) cases
.  We express no view about the 
merits of any charge and complaint allegations of strike-related mis-
conduct by the International and the Unions.   
4 Our dissenting colleagues relies on 
Westwood Horizons Hotel
, 270 
NLRB 802 (1984); 
Utica-Herbrand
 Tool Div. of Kelsey-Hayes Co
., 145 
As the Respondent acknowledges in its reply brief, 
ﬁLaura Modes
 relief is not routine.ﬂ  Indeed, the Board 
has characterized the withholding of an otherwise appro-
priate remedial bargaining order as an ﬁextraordinary 
sanction.ﬂ  
New Fairview Hall Convalescent Home
, 206 
NLRB 688, 689 (1973), enfd. 520 F.2d 1316 (2d Cir. 

1975), cert. denied 423 U.S. 1053 (1976). 
In applying the principles of 
Laura Modes
 here, it is 
important to bear in mind that while the Respondent™s 

motion emphasizes the responsibility of the International 
for the nationwide strike, the International would not be 
the beneficiary of any bargaining order issued in this 
proceeding because it is not the certified representative 
of the bargaining unit employees.  Rather, the Board cer-
tified four different Locals 
as the exclusive bargaining 
representatives of the employees employed at the Re-
spondent™s facilities in Romulus, Michigan; Bowling 
Green, Kentucky; Lexington, Kentucky; and Tonawanda, 
New York.  Furthermore, al
though the Locals share a 
common affiliation with the In
ternational, the four Lo-
cals and the International are each separate and distinct 
labor organizations within the meaning of Section 2(5) of 
the Act. Therefore, even assuming that all of the strike 
misconduct allegedly engaged in at all of the various 
locations cited by the Respondent can be attributed to the 
International, that misconduct is relevant to the Respon-
dent™s 
Laura Modes
 defense only if, by virtue of an 
agency relationship, the conduct can also be attributed to 
the Locals. There is no basis for finding, and the Re-
spondent has not argued, that
 each of the Locals is an 
agent of every other local, su
ch that each Local™s conduct 
can be attributed to every other Local.  Thus, the only 

conceivable basis for attributing all of the conduct to any 
of the certified Locals would 
be a finding that the Inter-
national is an agent of each one of them.   
Accordingly, we turn to cons
ider principles of agency 
law.  It is well established that, under Section 2(13) of 
the Act, employers and unions are responsible for the 
acts of their agents in acco
rdance with ordinary common-
 NLRB 1717 (1964); and 
Myrna Mills
, 133 NLRB 767 (1961).  These 
cases are distinguishable.  They presented the issue of whether the 
conduct of third parties was so aggravated as to create a general atmos-
phere of fear and reprisal warranting the setting aside of a Board elec-
tion.  By contrast, in the instant case,
 fair elections have been held, the 
Locals have been duly certified, and the question before us is whether 
they engaged in subsequent conduct 
which ﬁevidenced a total disinter-

est in enforcing [their] representa
tion rights through the peaceful legal 
process provided by the Act.ﬂ  
Laura Modes, supra, 144 NLRB at 1596.  
Clearly, the Laura Modes standard for denying a bargaining order is 
considerably higher than the ﬁatmosphe
re of fear and reprisalﬂ standard 
for setting aside an election.  Furt
hermore, we know of no case (and our 
dissenting colleagues cites none) where the Board has denied the union 
an otherwise appropriate
 bargaining order under 
Laura Modes
 because of misconduct committed not by the union, but by a third party. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 474law rules of agency.  
Longshoremen Local 1814 ILA v. 
NLRB, 735 F.2d 1384, 1394 (D.C. Cir. 1984) (ﬁBeyond 
doubt, the legislative intent of [Section 2(13)] was to 
make the ordinary law of agency applicable to the attri-
bution of individual acts to both employers and un-
ions.ﬂ).  And, under ﬁhornbook agency law[,] . . . an 
agency relationship arises on
ly where the principal ‚has 
the right to control the conduct of the agent with respect 
to matters entrusted to him.™ﬂ  
Longshoremen ILA v. 
NLRB, 56 F.3d 205, 213 (D.C. Cir. 1995) (quoting Re-
statement (Second) of Agency
 Sec. 14 (1958); accord: NLRB v. Sheet Metal Workers, Local 19
, 154 F.3d 137, 
142 (3d Cir. 1998).  
Here, the Respondent argues in its motion that the 
strike ﬁcalled by the [Intern
ational] has been orches-
trated, overseen and directed 
at all times by the [Interna-
tional] and can only be called off by the [International].ﬂ   
The motion provides no basis for finding that the Locals 

exercised control over the International with respect to 
the conduct of the strike. Acco
rdingly, in the absence of 
any showing that the International was acting as the 
agent of the Locals, we conclude that the Respondent is 
not entitled to a hearing insofar as it seeks to establish 
misconduct on the part of the International. 
We also conclude that the Respondent is not entitled to 
a hearing insofar as it seeks to establish that strike mis-

conduct occurring at its other service centers was dis-
seminated to employees at the four locations involved 
here.  The evidence the Re
spondent seeks to adduce is 
simply not relevant.  The issue before us is not whether 
the employees at the four locations were coerced by 
strike misconduct allegedly occurring elsewhere, or by 
news of misconduct, but whether the strike misconduct 
allegedly occurring at the four locations where the Un-
ions were certified is the type that justifies withholding a 
bargaining order.  Dissemination of misconduct is insuf-
ficient to justify withholding a bargaining order.
5 Even accepting the Respondent™s allegations as true,  
we find that the strike-related misconduct alleged to have 

occurred at the Romulus, Bowling Green, Lexington, and 
Tonawanda service centers is 
not of such a character as 
to justify the ﬁextraordinary 
sanctionﬂ of depriving the 
employees of their elected 
collective-bargaining repre-
sentatives and withholding the bargaining orders required 

to remedy the Respondent™s unfair labor practices.  
Rather, we find that this case falls within the category of 
union picket line misconduct that the Board has found, 
with court approval, does not preclude an otherwise ap-
propriate bargaining order.  See, e.g., 
Great Chinese 
                                                          
                                                           
5 Our dissenting colleague cites no au
thority to support his claim that 
the Respondent is entitled to a hearing on its ﬁdisseminationﬂ theory. 
American Sewing Co
., 227 NLRB 1670, 1671 fn. 6, 1676 
fn. 12, 1679 (1977), enfd. 578 F.2d 251, 256 (9th Cir. 

1978); 
New Fairview, 
supra, 206 NLRB at 689, enfd. 
520 F.2d at 1320Œ1323.  In so finding, we particularly 
rely on the fact that the ev
idence does not show a delib-
erate plan of violence and intimidation by any of the cer-

tified Locals.
6  Indeed, the vast majority of incidents of 
misconduct are not alleged to have been committed by 
union officials and occurred during the early period of 
the strike when no doubt tensions were at their peak.  We 
also rely on the fact that the Locals filed election peti-
tions and established their representational status through 
the Board™s procedures, and thus they have not shown ﬁa 
total disinterest in enforcing [their] representational 
rights through the 
peaceful legal process provided by the 
Act.ﬂ  Laura Modes
, supra, 144 NLRB at 1596.  
We do not condone picket line violence, and the 
Board™s processes are available (and were in fact utilized 

by the Respondent) to
 prevent its recurrence.  But we are 
also reluctant to deprive a substantial group of employees 
the benefits of collective ba
rgaining because of the mis-
conduct of a relatively few individuals.  
New Fairview
, supra, 206 NLRB at 689.
7   Accordingly, for all these reasons, the Respondent™s 
Motion to Reopen the Record, Remand for Hearing on 
Teamster Violence and Intimidation and Consolidate 
with Pending Section 8(b)(1)(A) Cases is denied, and we 
grant the General Counsel™s Motion for Summary Judg-
ment. 
 6 By contrast, in 
Allou Distributors
, 201 NLRB 47 (1973), cited by 
the dissent, the facts showed that the incumbent union ﬁengaged in a 
deliberate plan of intimidation and vi
olence in order to insure the em-
ployees™ adherence to the Union.ﬂ  Id. at 48. 
7 Our dissenting colleague does not 
dispute our findings that the In-
ternational is not a certified bargaining representative (the Locals are), 

that the International and the Locals are each separate labor organiza-
tions, and that there has been no sh
owing that the International is the 

agent of any of the Locals.  Indeed, 
he concedes that ﬁagencyﬂ is not 
ﬁthe issue.ﬂ  
Without citing any relevant authority
, the dissent defines ﬁthe issueﬂ 
as ﬁwhether the Locals can secure th
e benefits of a bargaining order in 

circumstances where a related entity
 has engaged in substantial mis-
conduct on their behalf.ﬂ  Under this
 formulation of ﬁthe issue,ﬂ the 
Locals apparently had some unknown and undefined duty that they 

failed to fulfill to the satisfaction 
of our dissenting colleague.  There-
fore, he would withhold from the 
Locals the usual bargaining order 
remedy for the Respondent™s unfair labor practices and would instead 

direct a hearing to permit the Resp
ondent to adduce evidence of mis-
conduct by a different labor orga
nization (the International). 
We decline to follow the dissent down the new trail it blazes.  Hav-
ing shown that the Respondent™s contentions are meritless under cur-
rent law and emphasizing that the elections in issue were held more 
than 4 years ago, we conclude that
 the purposes of the Act would be 
better served by ordering the Respondent to bargain with the certified 
Locals than by inviting yet further delay while the parties litigate the 
contours of the dissent™s novel theory.    
 OVERNITE TRANSPORTATION CO. 475On the entire record, the 
Board makes the following 
FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent, Overnite Transportation Company, a 
Virginia corporatio
n, with an office and a place of busi-
ness in Blaine, Minnesota, and additional facilities lo-
cated throughout the United 
States, including Romulus, 
Michigan; Bowling Green, Kentucky; Lexington, Ken-
tucky; and Tonawanda, New York, has been engaged in 
the interstate transportation of general commodity 

freight.  During the 12-month period preceding the issu-
ance of the complaint, the Respondent, in conducting its 
business operations, derived gross revenues in excess of 
$50,000 for the transportation of freight from the State of 
Minnesota directly to points outside the State of Minne-
sota.  We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section 2(6) 
and (7) of the Act and that the International and its affili-
ated Locals 89, 299, 375, and 651 are labor organizations 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR
 LABOR PRACTICES A.  The Certifications 
1. The Romulus, Michigan unit 
Following the election held March 15, 1995, Team-
sters Local 299 was certified on August 19, 1999, as the 

exclusive collective-bargaining
 representative of the em-
ployees in the following appropriate unit: 
 All full-time and regular part-time drivers, dock work-
ers, mechanics and switchers, employed by the Em-
ployer at its facility located at 6150 South Inkster Road, 
Romulus, Michigan; but excluding all professional em-
ployees, confidential secretaries, leadmen, guards and 
supervisors as defined in the Act. 
 Teamsters Local 299 continues to be the exclusive rep-
resentative under Section 9(a) of the Act. 
2. The Bowling Green, Kentucky unit 
Following the election held February 1, 1996, Team-
sters Local 89 was certified 
on August 2, 1999, as the 
exclusive collective-bargaining
 representative of the em-
ployees in the following appropriate unit: 
 Included: All full-time and regular part-time road and 
city truck drivers, dockworkers, yard drivers, and plat-
form workers employed at the Employer™s Bowling 
Green, Kentucky, facility.  Ex
cluded: All office clerical 
employees, professional employees, dispatchers, 
guards and supervisors as defined in the Act. 
 Teamsters Local 89 continues to be the exclusive rep-
resentative under Section 9(a) of the Act. 
3. The Lexington, Kentucky unit 
Following the election held April 17, 1996, Teamsters 
Local 651 was certified on August 11, 1999, as the ex-

clusive collective-bargaining
 representative of the em-
ployees in the following appropriate unit: 
 All full-time and regular part
-time road drivers, city 
drivers, dock workers, dock l
eadmen, yard jockeys, line 
haul employees, maintenance employees and janitors, 

but excluding all other employees, all office clerical 
employees, professional employees, guards and super-
visors as defined in the Act. 
 Teamsters Local 651 continues to be the exclusive rep-
resentative under Section 9(a) of the Act. 
4.  The Tonawanda, New York unit 
Following the election held October 10, 1996, Team-
sters Local 375 was certified on July 30, 1999, as the 
exclusive collective-bargaining
 representative of the em-
ployees in the following appropriate unit: 
 All full-time and regular part-time truck drivers, includ-

ing city drivers and road drivers, all full-time and regu-
lar part-time dock workers, including the dock leadmen 
employed by the Employer at its Tonawanda, New 
York terminal; excluding: all office clerical employees, 
sales employees, professional employees, full-time and 
part-time mechanics, guards and supervisors as defined 

in the Act, and all other employees. 
 Teamsters Local 375 continues to be the exclusive rep-
resentative under Section 9(a) of the Act. 
B.  Refusals to Bargain 
1. The Romulus, Michigan unit 
Since at least December 16, 
1999, the International, on 
behalf of Teamsters Local 299, has requested the Re-
spondent to bargain and, si
nce at least December 17, 
1999, the Respondent has refused.  We find that this re-
fusal constitutes an unlawful refusal to bargain in viola-

tion of Section 8(a)(5) and (1) of the Act. 
2. The Bowling Green, Kentucky unit 
Since at least December 16, 
1999, the International, on 
behalf of Teamsters Local 89, has requested the Respon-
dent to bargain and, since 
at least December 17, 1999, 
the Respondent has refused.  We find that this refusal 
constitutes an unlawful refusal to bargain in violation of 
Section 8(a)(5) and (1) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4763. The Lexington, Kentucky unit 
Since at least December 16, 
1999, the International, on 
behalf of Teamsters Local 651, has requested the Re-
spondent to bargain and, si
nce at least December 17, 
1999, the Respondent has refused.  We find that this re-
fusal constitutes an unlawful refusal to bargain in viola-
tion of Section 8(a)(5) and (1) of the Act. 
4. The Tonawanda, New York facility 
Since at least December 16, 
1999, the International, on 
behalf of Teamsters Local 375, has requested the Re-

spondent to bargain and, si
nce at least December 17, 
1999, the Respondent has refused.  We find that this re-
fusal constitutes an unlawful refusal to bargain in viola-
tion of Section 8(a)(5) and (1) of the Act. 
CONCLUSION OF LAW 
By refusing since at least 
December 17, 1999, to bar-
gain with Teamsters Local Union Nos. 89, 299, 375, and 
651 as the exclusive collectiv
e-bargaining representatives 
of employees in each of th
e appropriate units, the Re-
spondent has engaged in unfair labor practices affecting 
commerce within the meaning 
of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Unions and, if un-
derstandings are reached, to
 embody those understand-
ings in signed agreements. 
To ensure that the employ
ees in each unit are accorded 
the services of their select
ed bargaining agent for the 
period provided by the law, we shall construe the initial 
period of the certification in each unit as beginning the 
date the Respondent begins to bargain in good faith with 
the Union in that unit.  
Mar-Jac Poultry Co
., 136 NLRB 
785 (1962); 
Lamar Hotel
, 140 NLRB 226, 229 (1962), 
enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 

817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 
1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Overnite Transportation Company, Blaine, 
Minnesota, Romulus, Michigan, Bowling Green, Ken-
tucky, Lexington, Kentucky, and Tonawanda, New York, 
its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Refusing to bargain with Teamsters Local Unions 
Nos. 89, 299, 375, and 651 as the exclusive bargaining 
representatives of the employees in the bargaining units. 
(b)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  On request, bargain with Teamsters Local 299 as 
the exclusive representative of the employees in the fol-
lowing appropriate unit on terms and conditions of em-
ployment, and if an understanding is reached, embody 
that understanding in a signed agreement: 
 All full-time and regular part-time drivers, dock work-

ers, mechanics and switchers, employed by the Em-
ployer at its facility located at 6150 South Inkster Road, 
Romulus, Michigan; but excluding all professional em-
ployees, confidential secretaries, leadmen, guards and 
supervisors as defined in the Act. 
 (b)  On request, bargain w
ith Teamsters Local 89 as 
the exclusive representative of the employees in the fol-
lowing appropriate unit on terms and conditions of em-
ployment, and if an understanding is reached, embody 
that understanding in a signed agreement: 
Included: All full-time and regular part-time road and 
city truck drivers, dockworkers, yard drivers, and plat-
form workers employed at the Employer™s Bowling 
Green, Kentucky, facility.  Ex
cluded: All office clerical 
employees, professional employees, dispatchers, 
guards and supervisors as defined in the Act. 
 (c)  On request, bargain with Teamsters Local 651 as 
the exclusive representative of the employees in the fol-
lowing appropriate unit on terms and conditions of em-
ployment, and if an understanding is reached, embody 
that understanding in a signed agreement: 
 All full-time and regular part
-time road drivers, city 
drivers, dock workers, dock l
eadmen, yard jockeys, line 
haul employees, maintenance employees and janitors, 
but excluding all other employees, all office clerical 
employees, professional employees, guards and super-

visors as defined in the Act. 
 (d) On request, bargain with Teamsters Local 375 as 
the exclusive representative of the employees in the fol-
lowing appropriate unit on terms and conditions of em-
ployment and if an understanding is reached, embody 
that understanding in a signed agreement: 
 All full-time and regular part-time truck drivers, includ-

ing city drivers and road drivers, all full-time and regu-
lar part-time dock workers, including the dock leadmen 
employed by the Employer at its Tonawanda, New 
York terminal; excluding: all office clerical employees, 
 OVERNITE TRANSPORTATION CO. 477sales employees, professional employees, full-time and 
part-time mechanics, guards and supervisors as defined 
in the Act, and all other employees. 
 (e) Within 14 days after service by the Region, post at 
its facilities in Romulus, Mi
chigan, Bowling Green, Ken-
tucky, Lexington, Kentucky, and Tonawanda, New York, 
copies of the attached notice marked ﬁAppendix.ﬂ
8  Cop-
ies of the notice, on forms provided by the Regional Di-
rector for Region 18 after being signed by the Respon-
dent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since December 17, 1999. 
(f)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN, dissenting. 
I would grant the Respondent 
a hearing with respect to 
its Laura Modes
1 contentions. 
Respondent argues that a hearing is necessary and ap-
propriate to deal with its
 Laura Modes
 defense to the 
refusal to bargain in the four units.  My colleagues deny 
a hearing.  I disagree.  In doing so, I do not say that a 
Laura Modes 
defense has been established.  I simply say 
that I would grant a hearing.  Only after the relevant facts 
are adduced would I decide the 
Laura Modes
 issue. 
In denying a hearing, my colleagues assume arguendo 
that the International Union has ﬁorchestrated, overseen 
and directedﬂ misconduct associ
ated with the strike and picketing.
2  However, my colleagues note that 
the Locals
 are the certified representatives, and thus the Locals 
                                                          
                                                           
8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 144 NLRB 1592. 
2 I express no view as to the ultimate merit of these allegations.  
Rather, like my colleagues, I assume arguendo that the allegations are 
correct.  This is the appropriate c
ourse where, as here, my colleagues 
are denying a hearing. 
would be the beneficiaries of bargaining orders.  My col-
leagues then assert that the Locals are not responsible for 
International misconduct, i.e., the International is not 
their agent.  In this regard, 
they note that the Locals exer-
cised no control over the International. 
In my view, the issue is not simply one of agency.  
That is, the issue is not wh
ether the Locals can be held 
responsible for any Section 8(b)(1)(A) misconduct by the 
International.  Rather, the is
sue is whether the Locals can 
secure the benefits of a bargaining order in circumstances 
where a related entity has engaged in substantial miscon-
duct on their behalf.  In resolving this issue, I note that 
the International called the strike on behalf of the Locals, 
i.e., to help them achieve representative status.  In con-
nection with that strike, the International has orchestrated 
and directed violence to a
ssist the Locals in achieving their goal.
3  It would appear that the Locals were aware 
of this conduct.  In this regard, I note that the Interna-

tional misconduct was extensive and widespread, and it
 was done on behalf of the Locals™ effort to become the 
representative.  In these circumstances, it would strain 
credulity
 to believe that the Locals
 were wholly unaware 
of the misconduct
.4 Contrary to the suggestion of my colleagues, I am not 
blazing a new trail.  There are numerous examples of 

situations where a certificati
on of a union or a certifica-
tion of a union loss is preclud
ed because of the conduct 
of a nonagent.  See 
Kelsey-Hayes, 145 NLRB 1717 
(conduct of mayor of city); 
Myrna Mills,
 133 NLRB 767 
(conduct of citizen committee); 
Westwood, 270 NLRB 
802 (conduct of employees). 
I recognize that the cases cited above involve miscon-
duct during the critical period before an election.  The 

instant case involves postelection misconduct.  My col-
leagues seize upon this differe
nce and say that the instant 
misconduct can be ignored.  I disagree.  In both situa-
tions, the Board is rightfully
 insistent that the peaceful 
processes of the Act be used to resolve representational 

disputes.  If violent miscondu
ct occurs during the critical 
period before an election, the Board will set aside that 
election. But the doctrine is not confined to that time 
period.  Even after a union has become the bargaining 
representative, and the empl
oyer unlawfully declines 
recognition, the Board will decline to grant a bargaining 

order if peaceful legal processes have not been used.
5   3 In addition to the above, there are allegations that the Locals them-
selves engaged in misconduct.  See 
Case 7ŒCBŒ12240(2) in regard to 
Local 299; Case 3ŒCBŒ7599 in regard to Local 375; Case 9ŒCBŒ
10142Œ2 in regard to Local 651.  As 
with other allegations, I will as-
sume arguendo that they are true.  See fn. 2 supra. 
4 At the very least, a hearing is required on the issue of knowledge. 
5 Allou Distributors
, 201 NLRB 47 (1973). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 478My colleagues also assert th
at the standard for denying 
a bargaining order under 
Laura Modes
 is ﬁconsiderably 
higherﬂ than the standard 
for setting aside an election 
based on third party conduct (atmosphere of fear and 
reprisal).  They cite no case for this proposition, and I 
would question its validity.  However, even if that 
proposition is true, there is a need for a hearing to 

determine whether that high standard has been met in 
this case.   With respect to the amount of 8(b)(1)(A) misconduct, 
contrary to the suggestion of my colleagues, I do not con-
cede that there was insufficient misconduct at the four loca-

tions to warrant the denial of a bargaining order.  This issue 

should be resolved at a hearing.  Nor do I concede that em-
ployees at the four locations were wholly unaware of the 
misconduct elsewhere.  Again, this matter should be re-

solved at a hearing. 
My colleagues assert that 
the Locals relied upon the 
election mechanism to achieve representational status.  In 
my view, if the Locals had relied solely on this mecha-
nism, there would be no problem in granting the bargain-
ing order.  However, there are allegations here that the 
Locals have not been content to rely solely on this 
mechanism.  If a hearing develops evidence that would 

support these contentions, it would be clear that the Lo-
cals have not been content to
 rely upon the peaceful pro-
cedures provided by the Act and by this Board. 
Finally, my colleagues say that most of the misconduct 
occurred during the early period of the strike.  To the 
extent that this is true, that may militate against a 
Laura 
Modes defense.  It does not militate against a hearing. 
Based on the above, I would not deny Respondent the 
opportunity to adduce the relevant evidence. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the United States Government
  The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT refuse to bargain with Teamsters Lo-
cal Union Nos. 89, 299, 375, and 651, as the exclusive 
representatives of the employees in the bargaining units.  
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with Teamsters Local 
299 and put in writing and 
sign any agreement reached 
on terms and conditions of employment for our employ-
ees in the following bargaining unit: 
 All full-time and regular part-time drivers, dock work-
ers, mechanics and switchers, employed by us at our 
facility located at 6150 South Inkster Road, Romulus, 
Michigan; but excluding all professional employees, 
confidential secretaries, leadmen, guards and supervi-
sors as defined in the Act. 
 WE WILL, on request, bargain with Teamsters Local 
89 and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees 
in the following bargaining unit: 
 Included: All full-time and regular part-time road and 
city truck drivers, dockworkers, yard drivers, and plat-
form workers employed at our Bowling Green, Ken-
tucky, facility.  Excluded: All office clerical employ-
ees, professional employees, dispatchers, guards and 
supervisors as defined in the Act. 
 WE WILL, on request, bargain with Teamsters Local 
651 and put in writing and 
sign any agreement reached 
on terms and conditions of employment for our employ-
ees in the following bargaining unit: 
 All full-time and regular part
-time road drivers, city 
drivers, dock workers, dock l
eadmen, yard jockeys, line 
haul employees, maintenance employees and janitors, 
but excluding all other employees, all office clerical 
employees, professional employees, guards and super-
visors as defined in the Act. 
 WE WILL, on request, bargain with Teamsters Local 
375 and put in writing and 
sign any agreement reached 
on terms and conditions of employment for our employ-
ees in the following bargaining unit:  
 All full-time and regular part-time truck drivers, includ-
ing city drivers and road drivers, all full-time and regu-
lar part-time dock workers, including the dock leadmen 
employed by us at our Tonawanda, New York termi-
nal; excluding: all office clerical employees, sales em-

ployees, professional employees, full-time and part-
time mechanics, guards and supervisors as defined in 
the Act, and all other employees. 
 OVERNITE TRANSPORTATION COM-

PANY 
